Brock, C.J.,
concurring in part and dissenting in part: I dissent from the majority’s decision to admit evidence of the defendant’s four prior DWI convictions for the limited purpose of showing recklessness. While I concur with the majority’s conclusion that such evidence is relevant to the issue of recklessness, a finding of relevancy, of course, does not satisfy all the requirements of Rule 404(b). “[T]he fact that there is an accepted logical basis for the evidence other than the forbidden one of showing a proclivity for criminality may not preclude the jury from relying on a defendant’s apparent propensity toward criminal behavior.” 1 K. Broun et al., McCormick on Evidence § 190, at 811 (J. Strong ed., 4th ed. 1984). Thus, I must consider whether the probative value of the evidence is substantially outweighed by unfair prejudice. At the outset, I note that the probative value of the evidence of the defendant’s prior convictions, without underlying facts showing that accident or injury resulted, is minimal. That the court eliminated the underlying facts in order to reduce the prejudice at the defendant’s request does not factor into my analysis.
The low probative value must be contrasted with the prejudicial effect of the evidence which remains quite high despite the court’s efforts to narrow its scope and form. We have previously recognized that evidence of other crimes or prior convictions carries with it inherent prejudice. State v. Ellison, 135 N.H. 1, 4, 599 A.2d 477, 479 (1991); State v. Hickey, 129 N.H. 53, 62, 523 A.2d 60, 66 (1986); see also State v. Woodbury, 124 N.H. 218, 220, 469 A.2d 1302, 1304 (1983). Unfair prejudice “is an undue tendency to induce a decision *319against the defendant on some improper basis . . . , commonly one that is emotionally charged.” State v. Cochran, 132 N.H. 670, 672, 569 A.2d 756, 757 (1990). “Evidence that appeals to the jury’s sympathies, arouses its sense of horror, provokes its instinct to punish, or triggers other mainsprings of human action may cause a jury to base its decision on something other than the established propositions in the case.” 1 J. Weinstein & M. Berger, Weinstein’s Evidence ¶ 403[03], at 403-33 to -39 (1992). In this instance, adding evidence to an already emotional case that the defendant had on four prior occasions been convicted of alcohol related offenses heightened the risk that the jury would find that he had committed the offense for which he was on trial because he had been found guilty of alcohol related offenses in the past. The line between the prohibited use of such evidence to prove character or disposition (to commit a crime) and the use permitted by the trial court to prove recklessness is so fine as to be indiscernible. Moreover, other factors commonly used to assess the risk of misuse by the jury, particularly the need for the evidence in light of the efficacy of alternate proof, MCCORMICK supra, counsel against the introduction of this evidence.
The need to present evidence of the defendant’s prior DWI convictions to the jury is not so high that my countervailing fears of potential misuse are overcome. “The prosecution in a criminal case (unlike in a civil trial) should establish that the proffered evidence is crucial to its case rather than merely ‘gilding the lily.’” C. DOUGLAS, NEW Hampshire Rules of Evidence Manual 65 (1986). In the past, we have recognized that in determining the need for the evidence the trial court must examine “the exact details of the State’s burden.” State v. Hickey, 129 N.H. at 60, 523 A.2d at 65. The State argues that because it must prove reckless conduct and because the defendant’s state of mind is a contested issue, the need for the evidence of the defendant’s prior convictions or bad acts is high. It is true that where an issue is sharply contested, the need for such evidence may become heightened. On the other hand, when there is an abundance of other evidence relevant to the issue, the need is substantially reduced:
“[I]f there is simply no other practical means to prove the point, then the need factor points strongly toward receipt of other crimes evidence. If, on the contrary, the point is conceded, or strongly supported by other proof, then the need factor points toward exclusion, and should weigh heavily, perhaps decisively, on the scales.”
United States v. Fields, 871 F.2d 188, 198 (1st Cir.) (quotations omitted) (emphasis added), cert. denied, 493 U.S. 955 (1989); cf. United *320States v. Garcia-Rosa, 876 F.2d 209, 221-22 (1st Cir. 1989) (unfair prejudice where incremental value of evidence minimal and other, direct proof available).
In this case, the amount and efficacy of other evidence tending to show that the defendant acted recklessly favors excluding the evidence of the defendant’s prior DWI’s. Among other things, the evidence showed that the defendant consumed the equivalent of nearly eighteen drinks before deciding to drive. It showed that the defendant was driving at high speed in the breakdown lane and actually passed another car on the roadway. Brian Rhodes testified that the defendant failed to take appropriate evasive action in response to his waving; instead, the defendant waved back. Mr. Rhodes’ testimony is supported by the lack of any physical evidence showing that the defendant took evasive action; in fact, skid marks from hard braking did not appear until 113 feet beyond the point of impact. Finally, the State introduced evidence showing that the defendant had recently watched an alcohol awareness film explaining the danger and risk of injury associated with drinking and driving. Thus, the State was able to introduce other probative and less inflammatory evidence in order to show that the defendant acted recklessly on the day of the accident. To inject gratuitously evidence that the defendant was a chronic drunk driver was unfairly prejudicial. For these reasons, I would find that the trial court abused its discretion by admitting evidence of the defendant’s prior DWI convictions.
Batchelder, J., joins in the opinion of Brock, C.J.